                                          Case 4:20-cv-03391-JSW Document 23 Filed 06/17/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ZENDAR INC.,                                         Case No. 20-cv-03391-JSW
                                                         Plaintiff,
                                   8
                                                                                              ORDER REGARDING PLAINTIFF'S
                                                  v.                                          MOTION TO SEAL
                                   9
                                         CHRISTOPHER HANKS,                                   Re: Dkt. No. 20
                                  10
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On June 16, 2020, Plaintiff filed a motion to seal. Before Plaintiff filed that motion, the

                                  14   Court sua sponte determined that the documents Plaintiff asked to seal should be filed under seal.

                                  15   That Order was filed on June 17, 2020. Accordingly, Plaintiff’s motion to seal is moot.

                                  16          However, Plaintiff filed a declaration in support of that motion under seal, but it did not

                                  17   include a request to seal that declaration in its motion to seal. In addition, it does not appear that

                                  18   the declaration should be filed under seal in its entirety.

                                  19          Accordingly, by June 24, 2020, Plaintiff shall show cause why the Declaration of Vinayak

                                  20   Nagpal should not be filed in the public record, either in its entirety or in redacted form.

                                  21          IT IS SO ORDERED.

                                  22   Dated: June 17, 2020

                                  23                                                     ______________________________________
                                                                                         JEFFREY S. WHITE
                                  24                                                     United States District Judge
                                  25

                                  26

                                  27

                                  28
